Title: Section of a Bill for Settling Disputed Presidential Elections, [1800] [document added in digital edition]
From: Jefferson, Thomas
To: 


      
        1800
      
      Title—a bill supplementary to the act &c
      strike out the first 11. sections.
      leave Sect. 12. 13. 14. properly amended
      add
      And be it &c that whensoever the two houses of Congress  shall be assembled for the purpose of having the certificates of the electors of the several states opened & counted, the names of the several states shall be written on different & similar  tickets of paper & put into a ballot box, out of which one shall be drawn at a time, and so soon as any one is drawn, the packet containing the certificates of that state shall be opened by the Presidt. of the Senate, and shall be read, and then shall be read also the  petitions, depositions & other papers & documents  concerning the same,  and the Pr. of the Sen. shall then propose to question, one by one, in the order in which they stand, the votes stated in the said certificate, and on each individual vote as it is proposed every member of the houses then present shall, without debate, declare by Yea or Nay whether the sd vote shall be counted, and the majority of Yays enounced shall be finally conclusive as to that vote but before the question on any vote, any member may of right call for a second reading of any papers relating to it.  but the President of the Senate, before proposing  an individual vote, may to save time if no objection be offered, propose to question at once  the whole pannel of the votes of that state, on which the votes shall be taken as before prescribed on an individual vote. And the votes of one state being thus counted, another ticket shall be drawn from the balot box, and the certificate & votes of the electors of the state drawn shall be proceeded on as before directed, & so on one after another till the whole of the votes shall be counted: and this shall be the process of counting prescribed by the constitution and if the counting of the whole  cannot be compleated in one day, the said two houses may as a joint and grand commee of the whole Congress, but without debate  adjourn from day to day until it be compleated
      then proceed to specify what are the particular facts on which the certificates from the states shall be conclusive evidence, whence will result that all others will be in the cognisance of the college of Counters.
    